                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

FREEDOM FROM RELIGION                                §
FOUNDATION, INC. and JOHN ROE,                       §
                                                     §
       Plaintiffs,                                   §
                                                     §
v.                                                   §        CASE NO. 4:19-cv-01934
                                                     §
WAYNE MACK, in his personal capacity                 §
and in his official judicial capacity on             §
behalf of the State of Texas,                        §
                                                     §
       Defendant.                                    §

______________________________________________________________________________

         THIRD PARTY THE STATE OF TEXAS’S UNOPPOSED MOTION
           FOR LEAVE TO FILE BRIEF REGARDING ITS INTERESTS
______________________________________________________________________________


       The State of Texas has been made aware of the above-captioned lawsuit against Judge

Wayne Mack, Justice of the Peace for Montgomery County. Plaintiffs have purported to bring

claims that reach the State of Texas, asserting that Judge Mack is an officer of the State. However,

the State has not been served, and neither the State nor any State official or entity are parties to

this lawsuit. Judge Mack is not represented by the Office of the Attorney General, and any claims

against him do not implicate the State.

       Because Plaintiffs purport to have brought claims against the State, the State respectfully

requests leave to file a brief in this matter regarding its interests. Counsel for the parties are

unopposed to this request, and the State’s filing will aid the Court in resolving Plaintiffs’ claims.

Accordingly, the State of Texas respectfully requests that the Court consider the attached brief.




                                                 1
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

JEFFREY C. MATEER
First Assistant Attorney General

DARREN L. MCCARTY
Deputy Attorney General for Civil Litigation

THOMAS A. ALBRIGHT
Chief, General Litigation Division

/s/ Christopher D. Hilton
CHRISTOPHER D. HILTON
Texas Bar No. 24087727
So. District No. 3029796
Assistant Attorney General
General Litigation Division
P.O. Box 12548, Capitol Station
Austin, Texas 78711-2548
(512) 463-2120
FAX: (512) 320-0667
christopher.hilton@oag.texas.gov

Counsel for the State of Texas




  2
                              CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with counsel for the parties and that they are

unopposed to the State of Texas filing a brief regarding its interests in this matter.

                                               /s/ Christopher D. Hilton
                                               Christopher D. Hilton




                                 CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has been served via

the Court’s CM/ECF system on October 18, 2019, to all counsel of record.

                                               /s/ Christopher D. Hilton
                                               Christopher D. Hilton




                                                  3
